DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-13, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kajihara et al (US 2016/0288864).
Kajihara et al disclose a lever device comprising: a lever (2) rotatably provided and operated by a user (see Fig 2); a single elastic deformation portion (21) which is a generation source of an operation reaction force of the lever (2); and a rotary body (2b) which is configured to rotate around a first axis (C1) in accordance with rotation of the lever (2) and elastically deforms the elastic deformation portion (21), wherein the rotary body (2b) is configured to change an elastic deformation amount of the elastic deformation portion per unit rotation angle of the lever in accordance with a rotation angle from a pre-operation position of the lever, and as the operation amount of the lever increases, the elastic deformation amount of the elastic deformation portion per structural limitations of the claim. see MPEP 2114).
Re claim 10, the elastic deformation portion (21) is formed to be elastically deformable in a first direction (see Fig 4), the rotary body (2b) is provided to be engageable with the elastic deformation portion (21), and a line segment passing through the first axis and a contact point between the rotary body (2b) and the elastic deformation portion (21) is inclined with respect to the first direction when seen in a direction of the first axis (A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. see MPEP 2114)..
Re claim 11, an angle between the first direction and the line segment is equal to or more than 95° and equal to or less than 135° in a state in which the lever (2) is located at the pre-operation position and increases as an operation amount of the lever (2) increases (A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. see MPEP 2114)..
Re claim 12, the elastic deformation portion (21) is disposed on a side opposite to a side in which the lever (2) extends with respect to a rotation center of the lever (2).
Re claim 13, the elastic deformation portion (21) comprises a coil spring (23).

Re claim 16, the rotation sensor (3) is disposed below the lever (2).
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20100234178 		State of the art
US 8948989 			State of the art
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICKY A JOHNSON/Primary Examiner, Art Unit 3656